UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7214


GARY B. WILLIAMS,

                Petitioner – Appellant,

          v.

RICHMOND CIRCUIT COURT,

                Respondent - Appellee.



                             No. 13-7671


GARY B. WILLIAMS,

                Petitioner – Appellant,

          v.

RICHMOND CIRCUIT COURT,

                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00055-HEH)


Submitted:   February 19, 2014              Decided:   March 7, 2014


Before NIEMEYER, KING, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Gary B. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Gary   Buterra   Williams        appeals   the   district    court’s

orders denying his Fed. R. Civ. P. 59(e) and 60(b) motions to

reconsider the district court’s prior order remanding his state

prosecution to state court.              We have reviewed the record and

find no reversible error.           Accordingly, we affirm the district

court’s   orders.       We    dispense    with    oral   argument   because      the

facts   and    legal   contentions       are    adequately     presented    in   the

materials     before   this    court     and    argument   would    not    aid   the

decisional process.

                                                                           AFFIRMED




                                          3